Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 01/28/2022 is acknowledged.
3.	Claims 1, 5-7, 9, 14, 18, 20, 24-26, 28-30 and 37-52 are pending.
4.	Claims 18 and 24 stand withdrawn and claim 45 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.
5.	 Claims 1, 5-7, 9, 14, 20, 25-26, 28-30, 37-44 and 46-52 are under consideration as they read on a method of treating SLE comprising administering the anti-CD38 antibody of SEQ ID NOs 4 and 5 which comprise the CDRs of SEQ ID NOs 6-11. 
6.	Applicant’s IDS document filed on 01/28/2022 has been considered. 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 5-7, 9, 14, 20, 25, 28-30, 37-44, 46 and 48-52 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication 2009/0076249 (IDS filed on 06/03/2019; Reference 9).
U.S. Patent Application Publication 2009/076249 teaches the antibody of reference SEQ ID NOs 12 and 17 which are 100% identical to the sequences of instant SEQ ID NOs 5 and 4, respectively, including an IgG1, IgG2, IgG3, IgG4 and a method for treatment of systemic lupus erythematosus comprising administering the antibody including by intravenous and subcutaneous routes and as combination therapies with other therapeutics simultaneously, sequentially or separately.  (In particular, paragraphs [0073], [0230], [0981], [1033], [1036], [1039], [1041], [1071], whole document).
The recitation of reducing the IgE by about 40-90% of claims 38 and 52 is inherent in the reference method.  The reference method administers the same composition to the same patient population so the reduction of IgE result is inherent.   
The reference teachings anticipate the claimed invention.  
 Alternatively, from the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
Applicant’s arguments filed on 01/28/2022 have been fully considered, but are not found persuasive.
Applicant argues:

“De Weers does not explicitly recite a method of reducing a level of IgE or a method of treating an IgE-mediated disease, such as SLE, with an antibody that specifically binds CD38. De Weers, which is entitled "Antibodies against CD38 for treatment of multiple myeloma," primarily focuses on the treatment of the cancer multiple myeloma, not immune disorders. De 0.v1 Docket No.: 0148.2021-002Weers mentions SLE as one of 44 examples of immune disorders (paragraphs [1032] and [1033]), and one of numerous examples of inflammatory, immune and/or autoimmune disorders (paragraphs [1035]-[1041]). De Weers only states that "In one embodiment of the present invention, the disorder involving cells expressing CD38 may be immune disorders in which CD38 expressing B cells, plasma cells, monocytes and T cells are involved (emphasis added)."  See, e.g., paragraph [1032]. 
Applicant respectfully submits that amended Claim 1, particularly as amended herein, is novel and inventive in view of De Weers. Claims 5-7, 9, 14, 20, 25 and 28-30 depend from, and include all the features of amended Claim 1 and, therefore, are not anticipated or rendered obvious by De Weers. 
Reconsideration and withdrawal of the rejection are respectfully requested. “

It is the Examiner’s position that the reference teaches treating systemic lupus erythematosus three separate times in paragraphs [1033], [1036] and [1040] in addition to teaching treatment of lupus nephritis, CNS lupus and discoid lupus erythematosus.  Despite the reference teaching the treatment of multiple myeloma, the reference can be relied upon for all of its teachings.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
10.	Claims 26 and 47 are objected to for dependence on rejected base claims.  If Applicant were to rewrite these claims in independent form limited to a method of treating SLE comprising administering the anti-CD38 antibody of SEQ ID NOs 4 and 5 which comprise the CDRs of SEQ ID NOs 6-11, they would be appear to be allowable.  
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
May 7, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644